PeR Cueiam.
Plaintiff’s assignments of error relate to the admission of evidence.
(1) E. A. Brooks, the investigating police officer, testified for defendant as follows (over plaintiff’s objection): “I examined the latching mechanism” of the left front door of plaintiff’s car. “I found after the accident that the latch on the door would not work. It would come to but I couldn’t fasten it.” The latch was worn. “As I recall, the striking part of the car door was worn to the extent that, when you closed the door, it would not stay closed.”
This testimony is relevant and competent. Defendant’s principal defense is that the door was defective, plaintiff was attempting to hold it closed with his arm, and as the car was turning to the right on the curve the door slipped from under plaintiff’s arm and swung open. The officer was testifying from his own observation. He found the latching mechanism “worn.” This is a condition which is not caused by a sudden impact; it requires comparatively long use; the car was old. The witness was testifying to a condition which, if it existed at all, existed prior to the accident. He found further that the mechanism would not fasten the door. If the fact that the door would not stay closed resulted in whole or in part from any injury to the door caused by the *144collision, plaintiff was at liberty to make the explanation. The cases relied on by plaintiff are inapposite.
(2) Manley Hatcher, an eyewitness to the collision, testified for defendant: “I saw the Gooding (plaintiff’s) car before the collision and at that time, the left door was not closed. It was open a few inches; and I continued to observe the car until the impact.” The door was not closed before the two cars came together; “he (plaintiff) couldn’t close it, I have known James Gooding a good many years; and I have seen him driving this very car before.”
Q. “When you have seen him drive this car before, how did he drive it; was the left front door open or closed?
A. “Open.”
Plaintiff objected to the italicized portion of the testimony and to the question and answer expressly set out above.
(3) G. H. Sparrow also testified that he had seen plaintiff on previous occasions driving his car with the left front door open.
We do not agree with the contention of plaintiff that the statement of the witness Hatcher, “he could not close it,” is an expression of opinion. When considered with his entire testimony, it appears that he was testifying from his knowledge of the car, which he had seen plaintiff operate many times. It was a “shorthand statement of fact” or “the statement of a physical fact rather than the expression of a theoretical opinion.” Stansbury: North Carolina Evidence, 2d Ed., § 125, p. 287.
The testimony of witnesses Hatcher and Sparrow that they had seen plaintiff on occasions prior to the collision driving his car with the left 'front door open is competent as bearing upon the condition of the car and tends to corroborate the testimony of the police officer and defendant.
No error.